FAHY, Senior Circuit Judge:
I concur in the result reached in the carefully considered opinion of Judge MacKinnon, but since I do not feel so clearly as to the result I briefly state separately my position. Were the initial decision of the case for me to make I think it likely I would agree with the dissenting views of Board Member Fanning. My doubts about the Board’s decision are indicated in the opinion of this court when the case was here the first time. But my views are not such as to justify me now in not deferring to the conclusion reached by the Board in its reconsideration following our remand.